          Case 3:20-cv-00136-KGB Document 9 Filed 08/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

EUGENE J. COLLINS                                                                 PLAINTIFF

v.                               Case No. 3:20-cv-00136-KGB

CHRIS KELLUMS, Deputy Sheriff,
Craighead County, et al.                                                      DEFENDANTS

                                             ORDER

       Plaintiff Eugene J. Collins, who is currently an inmate at the Craighead County Detention

Facility, filed a pro se complaint, pursuant to 42 U.S.C. § 1983, naming as defendants Chris

Kellums, Deputy Sheriff, Craighead County; Shannon Kellums, Officer, Caraway Police

Department; Jason Kellums, Officer, Lepanto Police Department; and a John Doe defendant,

Officer, Caraway Police Department (Dkt. No. 2). Pending before the Court is Mr. Collins’s

motion for leave to proceed in forma pauperis (Dkt. No. 1).

       Pursuant to the Prison Litigation Reform Act, Mr. Collins is required to submit a

certificate and a calculation sheet prepared and signed by an authorized official of the

incarcerating facility, which reflects the deposits and monthly balances in Mr. Collins’s trust

account at the facility during the six-month period immediately preceding the filing of the

complaint. See 28 U.S.C. § 1915(a)(2). Mr. Collins’s motion to proceed in forma pauperis

includes a certificate and a calculation sheet; however, neither of these forms is signed by an

authorized official of the Craighead County Detention Facility (Dkt. No. 1, at 3-4). Accordingly,

Mr. Collins’s motion to proceed in forma pauperis is denied without prejudice (Dkt. No. 1).

       It is so ordered, this the 18th day of August, 2020.


                                                     _______________________________
                                                     Kristine G. Baker
                                                     United States District Court Judge
